DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated December 17, 2021.  Claims 1, 4, 12, 14, 15, and 17-20 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
The informality present in claim 18 has been corrected and the objection is withdrawn.  
Applicant’s amendment has overcome the 35 USC 112(b) rejection identified in the non-final rejection and the rejection is withdrawn. However, Applicant’s amendment has introduced new 35 USC 112(b) deficiencies (see the Claim Rejections -- 35 USC 112 section below).  
Applicant’s arguments with respect to the 35 USC 112(f) claim interpretation have been considered, but are not persuasive (see the Arguments – Claim Interpretation under 35 USC 112(f) section below).
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section. To the extent that Applicant has amended these claims, additional clarification has been provided below where necessary to further point out that the prior art of record cited in the previous Office Action discloses the claimed limitations as currently amended.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Arguments -- Claim Interpretation Under 35 USC 112(f)
Applicant’s arguments have been fully considered by Examiner, but they are moot and/or not persuasive, as follows:

	With respect to claim 1, Applicant first argues that “the memory controller includes a command processor, a write operation controller, and a flush response controller, which can be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the 1  Examiner respectfully disagrees.  One of ordinary skill in the art would not understand  the ‘command processor,’ ‘write operation controller,’ or  ‘flush response controller’ as having a specific structure.
	Applicant next argues that the “write operation controller is ‘configured to control the plurality of memory devices to perform a first program operation to write the flush data chunks to the plurality of memory devices in response to the flush command.’ The recited command processor and write operation controller contain structures in the form of a structural connection between the command processor and the write operation controller because the write operation controller performs the first program operation ‘in response to the flush command’ received from the command processor.”2  Examiner respectfully disagrees. These claim feature merely describe functionality as opposed to structure.
	For the above reasons Examiner continues to interpret claims 1-13 under 35 USC 112(f).

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are not persuasive, as follows:

With respect to claim 1, Applicant primarily argues that “Different from Oshinsky's committed indication, which indicates all data associated with write providing the claimed response to the flush command to the host until responses to previously queued flush commands that are input earlier than the flush command are provided to the host (emphasis added).... However, this completion indication is different from the claimed response to the flush command....”3  
As a threshold matter, Examiner notes that claim 1 as currently amended no longer requires that any response to the flush command be sent.  The claim only requires “hold[ing] off on providing the response to the flush command...until providing the response...until a responses to previously queued flush commands...are provided.” Nothing is claimed as to what happens after the responses to the previous commands are sent.  Nonetheless, even if Applicant had claimed sending the response, Applicant’s argument that the completion indication of Oshinsky is different from the claimed “response to the flush command” is unpersuasive for two additional reasons.  
First, while Oshinsky does teach committed indications associated with write commands as argued by Applicant, this is not the relevant portion of Oshinsky cited by Examiner. The cited portion of Oshinsky teaches that “committed indication...indicate[s] that the flush command is complete.”4 (Emphasis added).  Second, Oshinsky teaches that flush commands are executed sequentially, in the order they are stored ,5 and that “when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to 6 Thus a “committed indication” for a subsequently completed flush command is sent after a “committed indication” for a previously completed flush command, i.e. when the first program operation is completed, hold off on providing the response to the flush command to the host until responses to previously queued flush commands that are input earlier than the flush command are provided to the host.
Applicant next argues, “Second, Oshinsky fails to teach “a flush response controller configured to, when the first program operation is completed, hold off on providing the response to the flush command to the host’ (emphasis added). Nothing in Oshinsky discloses ‘a flush response controller configured to, when the first program operation is completed, hold off on providing the response to the flush command to the host until responses to previously queued flush commands that are input earlier than the flush command are provided to the host.’”7  Applicant does not explain this argument beyond asserting that Oshinsky does not teach this limitation.  However, Oshinsky teaches sending the “committed indication” after the flush operation has been performed,8 i.e., “when the first program operation is completed, hold off on providing the response to the flush command to the host” (for an explanation of Oshinsky’s disclosure of the “hold off” portion of this limitation, please see the previous paragraph).
For the above reasons Applicant’s arguments are not persuasive.

With respect to all other claims, Applicant references the arguments made with 9, which are not persuasive for the reasons set forth above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a command processor configured to generate a flush command ... a write operation controller configured to control the plurality of memory devices ... a flush response controller configured to, when the first program operation is completed, provide a response to the flush command...” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Objections
Claim 19 is objected to because of the following informality: lines 10-11 recite “the response to the previously queued flush commands,” which appears to be a typographical error that should recite -- the responses to the previously queued flush commands --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 19, lines 3-4, recite “a flush request” and line 7 recites “the flush request.” Furthermore, lines 7-8 and 10 recite “the flush command.” It is unclear whether “the flush command” refers to the previously recited “flush request,” which renders the scope of the claim indefinite. For purposes of compact prosecution, Examiner has interpreted lines 3-4 and 7-8 as reciting – a flush [[request]]command -- and -- the flush [[request]]command --.  

With respect to claim 20, being dependent on claim 19, it inherits the 35 USC 112(b) deficiency identified above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6, 10, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshinsky et al. (20180060232 -- hereinafter Oshinsky).

	With respect to claim 1, Oshinsky discloses A memory controller for controlling a plurality of memory devices (e.g., Figs. 1 and 4 along with associated text, e.g., [0012], Data storage device 104 includes a controller 106 and a non-volatile memory 108. Controller 106 and non-volatile memory 108 may be on separate die or on a common die. In an embodiment, non-volatile memory 108 includes one or more memory die (not shown) that are coupled to controller 106 via a first communication channel 110 (e.g., a data bus); see also [0013-15], [0094], [0101-102]), comprising: 
	a command processor configured to generate a flush command based on a flush request from a host and determine, among write data stored in a buffer, flush data chunks to be written to one or more of the plurality of memory devices based on the flush command (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036], host device 102 may occasionally issue a flush command. A flush command instructs command processor 118 to ; 
	a write operation controller configured to control the plurality of memory devices to perform a first program operation to write the flush data chunks to the plurality of memory devices in response to the flush command (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036-37], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108.... command processor 118 writes data in write cache 122 to non-volatile memory 108 [perform a first program operation to write the flush data chunks to the plurality of memory devices in response to the flush command].), and to perform a second program operation to write data corresponding to a write request that is input later than the flush request, regardless of whether a response to the flush command has been provided to the host (Id., see also [0043], pending commands buffer 124 includes... pending flush command C1e from submission queue SQ.sub.1... pending write command C4a from submission queue SQ.sub.4; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124 [executing write command C4a, i.e. perform a second program operation to write data corresponding to a write request that is input later than the flush request, regardless of whether a response to the flush command has been provided to the host]; see also [0027-28], [0031-32], and [0038].); and 
	a flush response controller configured to, when the first program operation is completed, hold off on providing the response to the flush command to the host until responses to previously queued flush commands that are input earlier than the flush command are provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0038], when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; [0050], In another embodiment, command processor 118 consolidates execution of fewer than all of additional flush commands C1e, C4b and C3e. For example, command processor 118 may consolidate execution of flush commands C2c and C1e into execution of a single flush command C1e, and may consolidate execution of flush commands C4b and C3e into execution of a single flush command C3e; [committed indications are sent when flush commands in the command buffer -- in which commands are executed sequentially in the order they are stored -- are completed, i.e. hold off on providing the response to the flush command to the host until responses to previously queued flush commands that are input earlier than the flush command are provided to the host]; see also [0031] and [0036].).

	With respect to claim 2, Oshinsky also discloses wherein the command processor comprises a command information storage configured to store information about the flush commands and the flush data chunks (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036], A flush command instructs command processor 118 to write all data [flush data chunks] that are stored in write cache 122 to non-volatile memory 108; [0038], host device 102 may submit a flush command to one of submission queues SQ.sub.1, SQ.sub.2, . . . , SQ.sub.N, and controller 106 may retrieve the flush command and store the flush command in pending commands buffer 124 [command information storage configured to store information about the flush commands and the flush data chunks]; see also [0037] and [0043-44].).

	With respect to claim 3, Oshinsky also discloses wherein the command processor generates a write command corresponding to a write request received from the host and stores the write command in the command information storage (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0031] In an embodiment, memory 120 includes a pending commands buffer 124 [command information storage]. In an embodiment, command processor 118 obtains (e.g., receives or retrieves) pending commands from submission queues SQ.sub.1, SQ.sub.2, . . . , SQN of host device 102, and stores the received/retrieved pending commands in pending commands buffer 124.).

	With respect to claim 4, Oshinsky also discloses wherein the command processor stores the write data in the buffer while the first program operation is being performed (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0029], When command processor 118 receives/retrieves pending data 116 from host device 102 to be written to non-volatile memory 108, command processor 118 may stage the data at write cache 122 [buffer]; [0036], host device 102 may occasionally issue a flush command. A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108 [plurality of memory devices]; [0036], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; see also [0031] and [0038].).
	
	With respect to claim 5, Oshinsky also discloses wherein the flush request is a request for writing, to the plurality of memory devices, data corresponding to a write command that is input earlier than the flush request (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; see also [0037-38] and [0043-44].).

	With respect to claim 6, Oshinsky also discloses wherein the write operation controller is configured to, when the first program operation is completed, generate an operation complete signal for the flush command and provide the operation complete signal to the flush response controller  (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037] In an embodiment, after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete. In an embodiment, a committed indication indicates to host device 102 that all data associated with write commands previously indicated as completed in completion queues CQ.sub.1, CQ.sub.2, . . . , CQ.sub.N have been written to non-volatile memory 108; see also [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; see also [0038] and [0071].).

	With respect to claim 10, Oshinsky also discloses wherein the flush response controller comprises a flush information storage configured to store flush information indicating whether operations corresponding to the flush command and the previously queued flush commands input earlier than the flush command have been completed (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0035], when command processor 118 executes a write command, command processor 118 may provide a completed indication to host device 102 while data associated with the write command are staged at write cache 122 [flush information storage configured to store flush information indicating whether operations corresponding to the flush command and the previously queued flush commands input earlier than the flush command have been completed], before the data are written to non-volatile memory 108; see also [0036], A flush command instructs command processor 118 to write all data that are stored in write cache 122 [information indicating whether operations corresponding to the flush command and the previously queued flush commands input earlier than the flush command have been completed] to non-volatile memory 108; see also [0029], [0031], [0035-38], and [0043].).

	With respect to claim 12, Oshinsky also discloses wherein the flush response controller determines, based on the flush information, whether all of operations for the previously queued flush commands input earlier than the flush command have been completed, and provides the response to the flush command to the host based on a result of the determination (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0038], In an embodiment, when command processor 118 executes the flush command (e.g., when all data in write cache 122 [flush information] have been written to non-volatile memory 108), command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete. .

	With respect to claim 14, Oshinsky discloses A method of operating a memory controller for controlling a plurality of memory devices (e.g., Figs. 1 and 4 along with associated text, e.g., [0012], Data storage device 104 includes a controller 106 and a non-volatile memory 108. Controller 106 and non-volatile memory 108 may be on separate die or on a common die. In an embodiment, non-volatile memory 108 includes one or more memory die (not shown) that are coupled to controller 106 via a first communication channel 110 (e.g., a data bus); see also [0013-15], [0094], [0101-102]), the method comprising: 	
	generating a flush command based on a flush request from a host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036], host device 102 may occasionally issue a flush command. A flush command instructs command processor 118 to write all data that are stored in write cache 122 [buffer] to non-volatile memory 108 [plurality of memory devices]; [0036], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; see also [0031] and [0038].); 
	determining, among write data stored in a buffer, flush data chunks to be written to the plurality of memory devices based on the flush command (Id., particularly, [0036], A ; 
	controlling the plurality of memory devices to perform a first program operation to write the flush data chunks to the plurality of memory devices in response to the flush command (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036-37], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108.... command processor 118 writes data in write cache 122 to non-volatile memory 108.); and 
	when the first program operation is completed, holding off on providing a response to the flush command to the host until responses to previously queued flush commands that are input earlier than the flush command are provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0038], when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; [0050], In another embodiment, command processor 118 consolidates execution of fewer than all of  holding off on providing a response to the flush command to the host until responses to previously queued flush commands that are input earlier than the flush command are provided to the host]; see also [0031] and [0036].).

	With respect to claim 15, Oshinsky also discloses controlling the plurality of memory devices to perform a second program operation of storing data corresponding to a write request that is input later than the flush request, regardless of whether the response to the flush command has been provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0043], pending commands buffer 124 includes... pending flush command C1e from submission queue SQ.sub.1... pending write command C4a from submission queue SQ.sub.4; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; see also [0027-28], [0031-32], and [0038].).

	With respect to claim 17, Oshinsky also discloses wherein the flush request is a request for writing, to the plurality of memory devices, data corresponding to a write command that is input earlier than the flush request (e.g. Figs. 1-3 and 5 along with associated text, e.g., ; and
	wherein the method further comprises providing the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0038], when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; [0050], In another embodiment, command processor 118 consolidates execution of fewer than all of additional flush commands C1e, C4b and C3e. For example, command processor 118 may consolidate execution of flush commands C2c and C1e into execution of a single flush command C1e, and may consolidate execution of flush commands C4b and C3e into execution of a single flush command C3e; [committed indications are sent when flush commands in the command buffer -- in which commands are executed sequentially in the order they are stored -- are completed, i.e. providing the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host]; see also [0031] and [0036].).

	With respect to claim 18, Oshinsky also discloses checking whether the first program operation has been completed whenever a new flush request is input from the host, before providing the response to the flush command to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; see also [0031], [0036], [0038], and [0050].).

	With respect to claim 19, Oshinsky discloses A method of performing program operations on a plurality of memory devices, the method comprising: 
	receiving, from a host, a flush request to write data in a buffer to one or more of the plurality of memory devices (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036], host device 102 may occasionally issue a flush command. A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108 [plurality of memory devices]; [0036], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; see also [0031], [0036-0038], and [0043].); 
	looking up, from a flush information storage, previously queued flush commands and a status of the previously queued flush commands (e.g., Figs. 1-3 and 5 along with ; 
	when the flush request is completed, holding off on sending a response to the flush command to the host until responses to the previously queued flush commands are provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0038], when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; [0050], In another embodiment, command processor 118 consolidates execution of fewer than all of additional flush commands C1e, C4b and C3e. For example, command processor 118 may consolidate execution of flush commands C2c and C1e into execution of a single flush command C1e, and may consolidate execution of flush commands C4b and C3e into execution of a single flush command C3e; [committed indications  holding off on sending a response to the flush command to the host until responses to the previously queued flush commands are provided to the host]; see also [0031] and [0036].);
	sending the response to the flush command to the host after the response to the previously queued flush commands are provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0038], when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; [0050], In another embodiment, command processor 118 consolidates execution of fewer than all of additional flush commands C1e, C4b and C3e. For example, command processor 118 may consolidate execution of flush commands C2c and C1e into execution of a single flush command C1e, and may consolidate execution of flush commands C4b and C3e into execution of a single flush command C3e; [committed indications are sent when flush commands in the command buffer -- in which commands are executed sequentially in the order they are stored -- are completed, i.e. sending the response to the flush command to the host after the response to the previously queued flush commands are provided to the host]; see also [0031] and [0036].).

	With respect to claim 20, Oshinsky also discloses executing program commands regardless of whether a response to a previously queued flush command has been provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0043-44], FIG. 3 is a diagram illustrating an example pending commands buffer 124 that includes pending commands from example submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 of FIG. 2.... In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124. In other embodiments, command processor 118 may select pending commands in pending commands buffer 124 in other than sequential order. For example, command processor 118 may select pending commands from pending commands buffer 124 based on a priority associated with each pending command.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oshinsky in view of Natarajan et al. (20190042140 – hereinafter Natarajan).

	With respect to claim 7, Although Oshinsky disclose wherein the write operation controller controls the plurality of memory devices to perform the first program operation  and the second program operation (see the rejection of claim 1 above), it does not appear to explicitly disclose using an interleaving scheme.  However, this is taught in analogous art, Natarajan (e.g., [0023], A solution is to interleave flushing activity during the normal active state of the SSD 106 at the command of the host (e.g., from application, operating system (OS) and/or virtual machine (VMM) software that is executing on the host, and/or, from, e.g., from peripheral control hub hardware). That is, the host commands the SSD to introduce flushing operations in between the execution of the SSD's regularly received read and/or write requests from the host; see also [0040-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Oshinsky with the invention of Natarajan because it effectively solves the problem that “if the SSD 106 is highly utilized (receives many read/write requests over a period of time), the SSD 106 is almost never idle and there is little/no opportunity to flush information,” as suggested by Natarajan (see [0021-23]).  

	With respect to claim 16, Although Oshinsky discloses wherein the memory controller controls the plurality of memory devices to perform the first program operation and the second program operation (see the rejections of claims 14 and 15 above and Oshinsky), but it does not appear to explicitly disclose using an interleaving scheme.  However, this is taught in analogous art, Natarajan (e.g., [0023], A solution is to interleave flushing activity during the normal active state of the SSD 106 at the command of the host (e.g., from application, operating system (OS) and/or virtual machine (VMM) software that is executing on the host, and/or, from, e.g., from peripheral control hub hardware). That is, the host commands the SSD to introduce 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Oshinsky with the invention of Natarajan because it effectively solves the problem that “if the SSD 106 is highly utilized (receives many read/write requests over a period of time), the SSD 106 is almost never idle and there is little/no opportunity to flush information,” as suggested by Natarajan (see [0021-23]).  

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oshinsky in view of Mickens et al. (20150220439 – hereinafter Mickens).
	
	With respect to claim 11, Oshinsky does not appear to explicitly disclose wherein the flush response controller updates the flush information when the first program operation is completed.  However, this is taught in analogous art, Mickens (e.g. Figs. 1, 4, and 5 along with associated text, e.g., [0049], To address this concern, the asynchronous flushing driver 120 retains w0 in the write buffer 404 until the write data for w0 is successfully acknowledged as being persisted by the physical storage resources; [0051], Note that an alternative scheme may be used where a separate in-memory data structure, e.g., a "written data cache" [flush information] is used to temporarily store writes that have been issued to storage but not acknowledged. In this alternative scheme, writes can be removed immediately from the write buffer when issued to storage and stored in the written data cache. Once the writes have been acknowledged as persisted, the writes are removed from the written data cache [wherein the flush response controller updates the flush information when the first program operation is completed].)


	With respect to claim 13, Oshinsky does not appear to explicitly disclose wherein the flush response controller is configured to, when the response to the flush command is provided to the host, delete flush information related to the flush command from the flush information storage.  However, this is taught in analogous art, Mickens (e.g. Figs. 1, 4, and 5 along with associated text, e.g., [0049], To address this concern, the asynchronous flushing driver 120 retains w0 in the write buffer 404 until the write data for w0 is successfully acknowledged as being persisted by the physical storage resources; [0051], Note that an alternative scheme may be used where a separate in-memory data structure, e.g., a "written data cache" [flush information] is used to temporarily store writes that have been issued to storage but not acknowledged. In this alternative scheme, writes can be removed immediately from the write buffer when issued to storage and stored in the written data cache. Once the writes have been acknowledged as persisted, the writes are removed from the written data cache [when the response to the flush command is provided to the host, delete flush information related to the flush command from the flush information storage].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Oshinsky with the invention of Mickens because it prevent the cache from filling up, allowing for its continued use.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oshinsky in , as applied to claim 7 above, and further in view of Mickens.

	With respect to claim 8, Oshinsky in view of Natarajan does not appear to explicitly disclose wherein: the write operation controller comprises die maps respectively corresponding to the plurality of memory devices; and each of the die maps indicates whether programming of the flush data chunks allocated to a corresponding one of the memory devices has been completed.  However, this is taught in analogous art, Mickens (e.g., Figs. 6-7 and associated text, e.g., [0076], When a given epoch is retired, the asynchronous flushing driver 120 can remove the writes from that epoch from the write buffer 740 and update the block map 750 and the allocation map 760. In this example, the block map 750 is updated to show that virtual block Y is stored at physical block 0, and the allocation map 760 is updated to show that physical block 0 contains valid data; see also [0015], [0019], [0077], and [0103].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the asynchronous invention of Mickens because “synchronous data flushes can significantly impede the ability of an application to leverage high-performance storage resources in parallel; in turn, this reduces application performance,” as suggested by Mickens (see [0003]).  

With respect to claim 9, Mickens further discloses wherein the write operation controller updates the die maps whenever a new flush request is input from the host (e.g., Figs. 6-7 and associated text, e.g., [0070] Next, FIG. 9 shows processing state after the next event is processed, a flush f0 received from the client code 110. The asynchronous flushing driver 120 updates the current epoch 790 to f1; [0076] When a given epoch is retired, the .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the asynchronous invention of Mickens for the same reason set forth above with respect to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Pandian et al. 20180150220 discloses using dynamic flush commands to improve performance.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192


	
	

	
	
	

	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at pp. 19-20
        2 Id.
        3 See Remarks at p. 23.
        4 See Oshinsky at [0038]; see also [0037].
        5 See Oshinsky at [0044].
        6  See Oshinsky at [0038]; see also [0037] and [0049].
        7 See Remarks at p. 23.
        8 See portions of Oshinsky cited above.
        9 See Remarks at p. 24.